259 A.2d 663 (1969)
Irvin Corbitt WALKER, Jr., Plaintiff Below, Appellant,
v.
Colonel Charles LAMB, Superintendent of State Police, State Highway Department, State of Delaware, Defendant Below, Appellee.
Supreme Court of Delaware.
November 5, 1969.
Stephen B. Potter, of Sullivan, Potter & Roeberg, Wilmington, for plaintiff below, appellant.
Fletcher E. Campbell, Jr., Deputy Atty. Gen., Wilmington, for defendant below, appellee.
WOLCOTT, C. J., and CAREY and HERRMANN, JJ., sitting.
PER CURIAM:
This is an appeal from the dismissal by the Court of Chancery of an action for a mandatory injunction requiring the return to the appellant of photographs and record of fingerprints taken in a criminal prosecution.
We affirm on the opinion below. See 254 A.2d 265.
The appellant relies upon Davis v. Mississippi, 394 U.S. 721, 89 S. Ct. 1394, 22 L. Ed. 2d 676 (1969) and Bynum v. United States, 104 App.D.C. 368, 262 F.2d 465 (1958). Neither of these authorities creates a cause of action such as the appellant seeks to invoke here.
Moreover, the issue is now academic because the appellant has been indicted and the State unquestionably may take the fingerprint record and photographs anew. Equity will not do a useless thing.
Affirmed.